832 F.2d 1110
RICO Bus.Disp.Guide 6817
The REPUBLIC OF the PHILIPPINES, Plaintiff/Appellee,v.Ferdinand E. MARCOS, et al., Defendants/Appellants.
Nos. 86-6091, 86-6093.
United States Court of Appeals,Ninth Circuit.
Nov. 16, 1987.

Before BROWNING, Chief Judge, GOODWIN, WALLACE, KENNEDY, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
Prior report:  818 F.2d 1473.

ORDER

2
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The previous three-judge panel assignment is withdrawn.